Citation Nr: 1826377	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO. 14-31 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for testicular cancer, to include as a result of service in Southwest Asia.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for memory loss, to include as a result of service in Southwest Asia.

4. Entitlement to service connection for varicose veins of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1990 and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2011 rating decisions by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board acknowledges that the issues of an initial rating in excess of 20 percent for fibromyalgia, and service connection for sarcoidosis, peptic ulcer disease, irritable bowel syndrome, sleep apnea, and kidney stones have been perfected and certified to the Board. However, these issues are pending a requested hearing with a Board member. As such, the issues are not ripe for adjudication at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2015. A transcript of that hearing is associated with the file. During the October 2015 hearing, the Veteran raised the issue of Gulf War illness. However, that issue was not properly before the Board at the time of the hearing, and is not addressed in this remand.

In an August 2017 rating decision, the RO granted a 100 percent disability rating for posttraumatic stress disorder (PTSD), effective August 16, 2011, the date the Veteran filed his claim for service connection. As the Veteran has been granted the maximum benefit allowed for the entire appeal period, the claim is no longer before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with testicular cancer in June 1993. The Veteran contends that he began to experience symptoms of his testicular cancer while in service. Additionally, he believes that he was exposed to carcinogens while deployed to Southwest Asia. A July 2014 VA examination did not include a medical opinion; such is necessary to decide the claim. A medical opinion is needed to decide the claim. 38 C.F.R. § 3.159(c)(4) (2017). 

The Veteran claims that his current neck disability, that required a discectomy of C5-C6 and C6-C7, resulted from an injury that occurred while lifting heavy artillery shells during service. A medical opinion is needed to decide the claim. 38 C.F.R. § 3.159(c)(4). On remand, all pertinent treatment records should be obtained. A September 2002 private medical treatment record refers to treatment by a private chiropractor, but those records are not associated with the file. 

The Veteran has a separate claim for memory loss; however, he is also has a 100 percent disability rating for PTSD which contemplates symptoms of memory loss in the rating. On remand, the Veteran should be given a VA examination to determine whether his memory loss symptoms are part of his PTSD or can be attributed to a separately diagnosed disability. 

Finally, the Veteran underwent a VA examination in December 2011 for his bilateral lower extremity varicose veins, after which the examiner provided an opinion that the preexisting varicosities were not aggravated by service. In part, because the Veteran did not need any treatment until 20 years after service. At the hearing, the Veteran testified that he recalled seeking treatment shortly after service. Thus, the basis of the opinion may be inaccurate. Any outstanding treatment records should be obtained on remand. If any records pertaining to treatment of varicose veins are obtained, an addendum opinion should be requested. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his neck (including chiropractic), testicular cancer or varicose veins since service. After securing the necessary release, take all appropriate action to obtain these records.

2. After the development above has been reasonably completed, schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's testicular cancer. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's testicular cancer was caused by or is related to his service?

The examiner should obtain a detailed interview with the Veteran as to when his symptoms started.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.
The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's neck disability. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's neck disability was caused by or is related to his service?

The examiner should obtain a detailed interview with the Veteran as to when he believes he first injured his neck.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.
The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Schedule the Veteran for a VA examination with the appropriate examiner for the Veteran's memory loss diagnosis. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Does the Veteran have a disability manifested by memory loss, separately diagnosed from his service-connected PTSD?

(b) If the answer to (a) is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any separately diagnosed memory loss disability was caused by or is related to his service?

(c) If, the answer to (b) is no, is it at least as likely as not that any separately diagnosed memory loss disability was caused or aggravated by the Veteran's service-connected PTSD.

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. If additional treatment records are obtained pursuant to paragraph 1, obtain an addendum opinion from an appropriate examiner (with reexamination if deemed necessary) that addresses whether the Veteran's varicose veins were aggravated by service.  Based on the examination (if necessary) and review of the record, the examiner should address the following: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's preexisting bilateral lower extremity varicose veins were chronically and permanently aggravated beyond its natural progression during the Veteran's service, to include any injuries sustained in service?

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6. Then, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


